Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Newly submitted claims 32 and 34-36 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: original claims were directed to an invention where the induction coil was located after the shortened pultrusion die. Claim 32 now recites that the shortened pultrusion die is exposed to the induction coil to only heat the shortened pultrusion die with induction heating only in the shortened pultrusion die. As claimed this appears to recite a different embodiment where the material is exposed to the induction coil in the pultrusion die to facilitate induction heating only in the shortened pultrusion die, while the previously claimed original invention recited that the induction heating was performed after the pultrusion die where the material exiting the die was only provided with a cured skin of material (the central portion of the material was not subjected to heating to cure it which is what is described with reference to using thermally insulated tooling and an induction heated pultrusion die, see paragraph [0019] of the disclosure. As such newly presented claim 32 appears to be a different species of invention not originally claimed and thus non-elected by original presentation.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 32, 34-36 have been withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 6, 9-11, 13, 15, 21, 22, 29-31, and 33 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Applicant originally disclosed that the “exterior of the mass may be cured or “skinned”” upon exit of the die, see paragraphs [0013] and [0041] of the disclosure. This is different from “the part formed is at least partially cured on a portion of an exterior surface” (emphasis added) as claimed and applicant is not deemed to be in possession of partially curing a portion of an exterior surface as now claimed.
Additionally, the applicant has failed to adequately describe how pulling the material through the die resulted in partial curing of the exterior surface of the formed part. There is no information provided as to what steps applicant took to achieve the cured skin of material on the surface of the profile and the applicant has failed to adequately describe how to perform the operation.  
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 2, 4, 6, 10, 15 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Slaback et al (US 2009/0071593) in view of Green (US 2010/0035017, newly cited) and Goldsworthy (US 3960629).
Slaback et al taught a process for pultruding a polyurethane resin impregnated fiber mass (including glass fiber) through a shortened pultrusion die which included heating the die in order to cure the material within the die. The length of the die included lengths 20 to 60 cm in length. There is no indication that one would have provided an induction coil downstream of the short die in the process to complete the curing operation.
Green taught a pultrusion operation with polyurethane matrix materials which included pulling the material through a die for shaping the material and curing the same. The reference to Green suggested that those skilled in the art would have incorporated a post curing mechanism downstream of the primary curing mechanism when it was desirable to produce pultruded product at a higher rate of production whereby the profile was not completely cured with the primary curing mechanism. Applicant is referred to paragraph [0069] for the use of polyurethane resin as the matrix material during the pultrusion and paragraph [0077] for the partial curing of the resin matrix with a die. At paragraph [0087], the reference suggested that a post curing chamber 36 would have been provided where the curing in the initial curing station was not complete where one provided such a post curing mechanism if higher line speeds were desired (higher productivity). The post curing mechanism included radio frequency (microwave) heating of the profile. The reference failed to teach that one would have employed an induction heating operation for the final post curing mechanism in the operation. 
Goldsworthy suggested that those skilled in the art would have recognized that the use of an induction heating mechanism was a preferred means for curing a  profile of thermosetting resin and reinforcing fibers in a pultrusion operation after exiting a shaping die wherein the known use of radio frequency or microwave heating was understood to overheat and possibly char the resin. It should be noted that the reference to Green expressed that radio frequency or microwave heating would have been useful in the post curing device. Goldsworthy provided an alternate expedient for the curing of the profile which provided the benefit of better control over the heat supplied in order to avoid overheating in the operation and allow for high speed processing (curing) of the pultruded profile. The applicant is referred to column 1, lines 35-column 2, line 2, column 2, lines 22-27, column 2, lines 39-49, column 3, lines 32-57. It would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize an induction heating mechanism including an induction heating coil as the heating means for post curing the profile (instead of microwave or rf heating) as suggested by Goldsworthy wherein one employed the use of a post curing mechanism to complete the cure of the profile outside of the pultrusion die downstream of the same when high speed production was desired as expressed by Green  when making the pultruded polyurethane profile of Slaback with the short pultrusion die therein. It should be noted that the claims do NOT require that one actually insert the pultruded part into a cavity only that the part formed is capable of insertion into a cavity and that the pultruded parts defined above are all capable of inserting into a cavity (and thus are adapted to be inserted into a cavity).
	With respect to claim 2, note that the metallic component included a metallic fiber component for heating via induction heating, see column 2, lines 22-34 of Goldsworthy, for instance. Regarding claim 4, the use of carbon fiber for the reinforcing fiber material was known as expressed by Goldsworthy, Green and Slaback. Regarding claim 6, the pultrusion die in Slaback was .2 to .6 meters in length. Regarding claim 10, the reference to Green suggested that the post curing device would have been disposed downstream of curing die (noting that the embossing mechanism depicted at 30 was optional and that the posting curing device is disposed next downstream from the curing die in Figure 1. Additionally note that in Goldsworthy the induction coil is disposed immediately downstream of the sizing die therein. Placement of the induction coil adjacent to the pultrusion die in Slaback would have been obvious to those skilled in the art in order to provide for enhanced line speed. Regarding claim 15, the part is clearly at least partially cured in the short pultrusion die prior to exposure to the induction coil of Goldsworthy in the post curing mechanism suggested above. Regarding claim 31, the prior art discussed above suggested the use of glass fiber as a reinforcement in the pultruded profile. 
Claim(s) 3, 11, and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over the references as set forth above in paragraph 6 further taken with Murray et al (US 5338497, newly cited).
The references as set forth above suggested that one skilled in the art would have provided for inductively heating the pultruded profile by inclusion of an inductively heatable component within the profile. The references did not expressly state that the inductively heatable material within the profile was an iron particulate material dispersed within the composite to be heated when exposed to the induction coil and facilitate the cure of the material. the reference to Murray et al taught that it was known to use induction heating to cure a composite material wherein the composite material included an iron particulate material dispersed within the composite for heating and curing of the same. Applicant is referred to column 4, lines 19-23, column 4, lines 35-45, column 2, lines 10-19, column 2, lines 27-32, claims 26 and 27. Clearly the use of induction heatable powder (particulate) which was dispersed in the matrix of a pultruded profile would have provided a suitable means for heating the profile via induction heating where the metal particulate material included iron therein. Such was clearly envisioned by Murray as suitable for facilitating induction heating to cure the profile. It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate a iron particle as the inductively heatable material within a composite which was to be cured via induction heating as suggested by Murray et al in the induction heating and curing arrangement set forth above in paragraph 6 as such iron particles were well understood as suitable induction heated particles dispersed in a composite article for the purposes of facilitating curing of the matrix. 
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over the references as set forth above in paragraph 6 further taken with Leibler et al (US 2011/0319524, newly cited).
As discussed above the pultrusion operation was performed with a thermosetting resin like a polyurethane resin and additionally as established by Green, it was known to pultrude with combinations of resins which included polyurethane and epoxy resins (see paragraph [0069] of Green), however there is no teaching that it would have been desirable to include the use of a reformable epoxy resin in the blend of resins employed in the pultrusion operation. reformable epoxy resins were known in the art of pultrusion and desirably employed because they could be reshaped after curing and additionally were capable of being recycled as taught by Leibler et al. Leibler taught that there were advantages to using a reformable epoxy resin when making composite articles including it’s ability to be reshaped after curing as well as its recyclability and additionally expressed that such was suitable for pultrusion operations, see paragraphs [0009]-[0011], [0015]-[0016] and [0177] for example. As it would have afforded one with the ability to reform the pultruded part, it would have been obvious to one of ordinary skilled in the art at the time the invention was made to utilize a reformable thermosetting epoxy resin as part of the matrix material in the pultruded part as taught by Liebler in the operation of pultruding to make a composite part as set forth above in paragraph 6 wherein the operation included the use of a mixture of polyurethane and epoxy resins as the matrix material for the composite part. 
Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over the references as set forth above in paragraph 6 further taken with either one of Davies (US 2002/0121722) or Davies (US 2003/0003265) for the same reasons as expressed in paragraph 5 of the Office action dated January 6, 2022.
Claim(s) 21, 22, 29, and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over the references as set forth above in paragraph 6 further taken with Richeton (US 2015/0129116) for the same reasons as expressed in paragraph 6 of the Office action dated January 6, 2022.
Response to Arguments
Applicant's arguments filed November 1, 2022 have been fully considered but they are not persuasive.
As noted above, the prior art applied clearly suggested that one would have disposed an induction coil downstream of the pultrusion die to facilitate completion of the cure of the composite part which was pultruded in the short pultrusion die. Additionally the applicant is advised that the pultruded profiles of the prior art were all capable of insertion into a cavity and thus are adapted to be inserted into a cavity. The claims at hand do not positively recite insertion into a cavity and how it is adapted to be disposed therein. Given that the prior art taught the same processing as claimed and that the profiles formed were capable of insertion into a cavity, it is deemed that they are equally adapted to be inserted into a cavity. Such would typical be where the part of inserted into a bracket for assembly of profiles into finished assemblies as well as attachment of the profiles to other articles of manufacture. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Beall et al (US 5176865) incorporated a post curing mechanism downstream of a pultrusion die where curing resin is subjected to pultrusion with heating of the die to cure the same. Berksoy et al (US 2009/0023870) suggested that one skilled in the art would have employed a thermosetting polyurethane resin as a matrix material for a pultruded part which also included the use of epoxy resin in the matrix.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFRY H AFTERGUT whose telephone number is (571)272-1212. The examiner can normally be reached M,W,F 7:30-9, 10:30-5 pm T, Th 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael N Orlando can be reached on (571) 270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFRY H AFTERGUT/           Primary Examiner, Art Unit 1746